DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 – 11 and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2019/0013284 to Fang et al.
Regarding claim 1, Fang et al. teach a semiconductor device (Fig. 1A), comprising: 
a semiconductor die (12b); and 
a pillar structure coupled (13) to the semiconductor die, 
wherein the pillar structure includes a plurality of conductive elements (13b; Fig. 1B, ¶ [0033]) electrically coupled to the semiconductor die, 
wherein each conductive element includes a first conductive material (13b1; ¶[0034]) having a first elastic modulus (same material as claimed invention), and a continuous region of a second conductive material (13b3) at least partially surrounding the plurality of conductive elements, the second conductive material inherently having a second elastic modulus less than the first elastic modulus since it is a solder layer, as used in the claimed invention (¶[0034]).
	Regarding claim 4, Fang et al. teach a semiconductor device, wherein the plurality of conductive elements includes a plurality of nested structures (Fig. 1B).
	Regarding claim 6, Fang et al. teach a semiconductor device, wherein the first conductive material comprises copper, and the second conductive material comprises a solder material (¶ 0034).
	Regarding claim 7, Fang et al. teach a semiconductor device, wherein the pillar structure includes a first end portion coupled to the semiconductor die and a second end portion away from the semiconductor die, and wherein the semiconductor device further comprises a third conductive material coupled to the second end portion of the pillar structure (Fig. 1A, end portion A; Fig. 1B (13b4, ¶[0035])).
	Regarding claim 8, Fang et al. teach a semiconductor device, wherein the second conductive material comprises a first solder material, and the third conductive material comprises a second solder material (¶¶ [0034], [0035], [0053]).
	Regarding claims 9, 10 and 15, Fang et al. teach a semiconductor device, wherein the first solder material has a higher melting temperature than the second solder material (¶ [0035]).
Regarding claim 11, Fang et al. teach a semiconductor device, further comprising a barrier material (13b2) between the first conductive material and second conductive material.
	Regarding claim 13, Fang et al. teach a semiconductor device, wherein the third conductive material is electrically coupled to a second semiconductor device, via the electrical contact (10b).
	Regarding claim 14, Fang et al. teach a semiconductor device, comprising: 
a semiconductor die (12b); and 
a pillar structure (13) including a first end portion coupled to the semiconductor die and a second end portion away from the semiconductor die, 
wherein the pillar structure includes a plurality of conductive elements (13b) electrically coupled to the semiconductor die, and a first solder material (13b3) at least partially surrounding the plurality of conductive elements; and 
a second solder material (13b4) coupled to the second end portion of the pillar structure, wherein the second solder material is different from the first solder material (Fig. 1A).
	Regarding claim 16, Fang et al. teach a semiconductor device, wherein the first and second solder materials inherently have different Young's moduli since they are not the same material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al.
Fang et al. do not teach a semiconductor device, wherein a volume of the first conductive material is within a range from 1% to 30% of a total volume of the pillar structure. Fang et al. do not teach or suggest the desired volume of the first conductive material. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrive at the ideal volume through routine experimentation since it is desirable for the columns to have the desired electrical properties while having a sound mechanical structure.
Allowable Subject Matter
Claims 2, 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a method of manufacturing a semiconductor device as recited in claim 17, and particularly including “forming a plurality of conductive elements on a semiconductor die” (emphasis added).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814